Title: To Alexander Hamilton from Nathaniel Appleton, 11 May 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, May 11, 1790. “When I was in the City of N York I presented to the Auditors my account Currt. as Commissr. of the Loan Office in this State, he objected to the adjustment of part of my account for want of Vouchers to support the charge of Interest paid, & my Commissions thereon previous to the establishment of Salaries. Agreable to the Auditors direction I now transmitt to the Treasury, Three Volumes Folio … which contain the Vouchers alluded to.… I wait your orders respecting the balances of Indents, blank Loan Office Certificates, and New Emission Money on hand, as the latter was money made by this State and Loaned to the United States, but never issued; query whether it should not be returned to the State and be deducted from the original Charge. If Offices shall be opened in different parts of the Union for reloaning the Domestic Debt, I shall be ready at the shortest notice to obey your orders, if it should be thought proper to continue me in the public service.”
